Certified Question of State Law, United States District Court, Northern District of Ohio, Western Division, No. 3:08CV3005. This cause is pending before the court on the certification of a state law question from the United States District Court. Upon consideration of the joint emergency motion for continuance of oral argument scheduled for Tuesday, March 1, 2011,
It is ordered by the court that the motion is granted. Oral argument in this case is rescheduled for Tuesday, September 6, 2011. No further continuances shall be granted.